

116 HRES 962 IH: Expressing support for assisting East African countries afflicted by the plague of desert locusts.
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 962IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Smith of New Jersey (for himself and Ms. Bass) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing support for assisting East African countries afflicted by the plague of desert locusts.Whereas the United States Agency for International Development reports that East Africa is currently suffering the worst locust outbreak in decades, which will devour crops and pasture across that region;Whereas there are more than 25 million people experiencing severe food insecurity in Ethiopia, Kenya, Somalia, South Sudan, Tanzania, Uganda and Sudan, and untold more will be at risk if the locusts, currently in their most vulnerable state, are not controlled using airborne pesticides, before they mature into full grown locusts;Whereas the World Food Programme (WFP) reports that there may be insufficient resources to conduct aerial spraying to address the outbreak of desert locusts that is currently devastating East Africa;Whereas the locust situation in the Horn of Africa, particularly in Kenya, Ethiopia, and Somalia represents an unprecedented threat to food security and livelihoods;Whereas a relatively small investment now to help eradicate the locusts will obviate or ameliorate the need for a much larger United States emergency aid effort later;Whereas Executive Director for the WFP David Beasley recently stated Do nothing now and WFP will need up to 15 times that amount—more than US $1 billion—to assist people devastated by losing crops and livelihoods.;Whereas United States Ambassador to the United Nations food agencies in Rome Kip Tom has been coordinating efforts between the WFP and the Food and Agriculture Organization (FAO), offering support for locust eradication efforts and calling attention to areas which FAO needs to better address, including the safe application of pesticides, management of weak supply chains, coordination of aerial eradication campaigns, and use of digital surveillance tools;Whereas air assets capable of being deployed to support locust control efforts in East Africa potentially include the United States Air Force 910 Airlift Wing, based in Youngstown, Ohio, and those of contractors whose planes are routinely used by the United States Government; andWhereas prioritization of responses to the Coronavirus Disease 2019 (COVID-19) pandemic and travel restrictions resulting from the pandemic have created additional logistical challenges to locust eradication efforts, including delays in procurement and delivery of material: Now, therefore, be itThat the House of Representatives—(1)supports the coordination efforts of United States Ambassador to the United Nations food agencies in Rome Kip Tom between the World Food Programme (WFP) and the Food and Agriculture Organization (FAO); and(2)calls upon the President to—(A)elevate locust eradication efforts among relevant United States Government agencies to immediately address the emerging food security crisis in East Africa;(B)allocate appropriate air assets to support locust eradication efforts in East Africa; and(C)direct the Administrator of the United States Agency for International Development to immediately mobilize personnel from the Office of Foreign Disaster Assistance to determine further types of assistance the United States may provide in East Africa.